                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                          Plaintiff,                      Case   No. 19-CR-02
   VS


ALEXANDER P. BEBRIS,

                          Defendant.




                           AFFIDAVIT OF BRIANNA I. MEYER



STATE OF WISCONSIN
                                       SS.
MILWAUKEE COUNTY

          Brianna J. Meyer, being first duly sworn, on oath deposes and says:

          1,.   I am an attorney licensed to practice law in the Eastern District of Wisconsin

and   I   am one of the attorneys representing defendant Alexander P. Bebris in the

captioned matter.

          2.    On December 30, 2018, the government filed a criminal complaint against

Bebris.

          3.    On January 2,2019, a detention hearing was held and Magistrate Judge

James R. Sickel ordered Bebris be detained     until trial. At the hearing, Pretrial Services

reconunended Bebris be released on a personal recognizance bond. Attached hereto             as


Exhibit A is a true and correct copy of the Pretrial Services Report filed in this   case.



                                               1


          Case 1:19-cr-00002-WCG Filed 09/19/19 Page 1 of 13 Document 37
       4.     On January 15,2019, a grand jury indicted Bebris on one count distribution

of child pornography and one count possession of child pornography and later this Court

scheduled Bebris to stand trial on March 25,2019.

       5.     On March 8, 2019, Bebris's original counsel moved this Court adjourn the

trial as Bebris wished to retain new counsel. On April 4,2019, Gimbel, Reilly, Guerin &

Brown, LLP, substituted as counsel for Bebris. This Court subsequently rescheduled the

trial for August 12,2019.

       6.     Based on the motions filed by counsel, this Court vacated the new trial date.

As of the filing of this motion and affidavit this Court has not set a new trial date.

       7.     A court may re-open the detention hearing at any point prior to trial "if. the

judicial officer finds that information exists that was not known to the movant at the time

of the hearing and that has a material bearing on the issue whether there are conditions

of release that will reasonably assure the appearance of such person as required and the

safety of any other person and the community;' 18 U.S.C. S3142(f)(2XB).

       8.     Federal statute mandates various factors for courts to consider at detention

hearings. These factors include "the nature and circumstances of the offense charged,

including whether the    offense       involves a minor victim . . .," "the weight of the

evidence against the persory" arrd "the history and characteristics of the person." 18

U.S.C. $3142(9). This includes:

       the person's character, physical and mental condition, family ties, employment,
       financial resources, length of residence in the community, community ties, past
       conduct, history relating to drug or alcohol abuse, criminal history, and record
       concerning appearance at court proceedings.



                                              2

       Case 1:19-cr-00002-WCG Filed 09/19/19 Page 2 of 13 Document 37
Id,

        9.       When a charged offense involves alleged minor victims, a rebuttable

presumption favoring detention arises. 18 U.S.C. S3142(e)(3). To rebut the presumption,

a defendant must only produce some evidence to show he is neither a flight risk nor a

danger to the community. U.S, a, Rodriguez-Adorno, 606 F, Stpp. 2d 232 (D.P.R, 2009);

U,S,v. Marcrum,953 F.Supp.2d877 (W.D.Tenn. 2013), order afI'd, (6thCir.12-6008) (Nov.

1,2013);U,S,a, Abad,350 F.3d 793,62Fed. R. Evid. Serv.1533 (8thCir.2003). Importantly,

"[a] defendant cannot be detained as dangerous under $31,42(e), even if the presumption

is not rebutted, unless a finding is made that no release          conditions'utill reasonably assure

. . . the safety of the   community   ..    ."'   U,S. u, Dominguez,783F,2d702,706 (1986) (emphasis

added by court). The finding of whether any release conditions                 will do so "cannot   be

based on evidence that he has been a danger in the past, except to the extent that his past

conduct suggests the likelihood of future misconduct." ld.

        Furthermore,

        [t]he government . . . cannot rely on the presumption alone to support a
        request for pretrial detention; it must introduce intrinsic incriminatory
        evidence, apart from the allegations contained in the indictment, in
        accordance with the factors which a judicial officer must consider in
        determining whether to detain a defendant.

FEDPROC       S 22:1893    (citing U,S, a, lackson,845 F.2d1262 (1th Cir. 1988), U.S. a. English,

629F.3d11, (2dCir.201\), and          1"8   U.S.C. S3142(g))

        10.     Flere, new information exists which allows this Court to reopen Bebris's

detention hearing, the underlying factors a court should consider at a detention hearing



                                                        J

        Case 1:19-cr-00002-WCG Filed 09/19/19 Page 3 of 13 Document 37
establish Bebris should be released pending trial, and Bebris is able to meet the burden of

production to overcome the presumption of detention.

         11,.   First, new information exists in this case that warrants this Court to reopen

Bebris's detention hearing. As the Court is aware, this matter is much more complex than

it seemed at first blush, The parties are in the midst of extensive litigation, and, as of the

filing of this brief., the set trial date was vacated and no new trial date has been       set.


Originally, Bebris's trial was schedule for approximately four months after he was

detained. However, due in part to the upcoming motion hearing challenging the

allegedly incriminating evidence, Bebris has currently served over nine months of

pretrial detention. Given the state of the litigation and motion practice, it is unlikely trial

will   be scheduled for anytime in the near future.

         12.    Further, the stafutory factors courts must consider when making a ruling

on pretrial detention tend to show that Bebris should not be detained prior to trial.

         The nature and circumstances of the offense charged: \Atrhile the government has

charged Bebris with offenses involving alleged minor victims, Bebris is not charged with

any violent crime.

         The weight of the euidence against the person: As this Court is aware, the alleged

evidence against Bebris is currently subject to extensive litigation and there is currently a

motion hearing scheduled for December 3,2019.

         The person's character: Aside from the captioned matter, Bebris has neither been

arrested nor faced criminal charges. In fact, Bebris has almost thirty years of experience



                                              4

         Case 1:19-cr-00002-WCG Filed 09/19/19 Page 4 of 13 Document 37
in law enforcemen! beginning while he was in school at Marquette University until 2017,

when he acted as the director of public safety for a suburb of Dayton, Ohio

       The person's physical and mental           conilition: Bebris is both physically and

mentally capable.

       The person's   family ties: Bebris has a wife and two adult children. As described
below, many of Bebris's inJaws live in the Milwaukee area.

       The person's employment: Bebris has been incarcerated for the past nine months,

and thus unable to continue with his prior employment. However, upon release, Bebris

has skills and work history that make him an employable             individual.   Bebris has

management experience and, at one point, owned his own company. Additionally,

Bebris has already conducted research into potential jobs in the Green Bay area, should

this Court order his release. He is cognizant of potential limitations posed by the criminal

charges against him and has community contacts willing to help him obtain employment

       The person's financial resources: Although Bebris has been detained for

approximately nine months, as described above, upon release he has the ability to become

employed and to provide for himself. Just as Bebris has conducted research into potential

employment, Bebris has also looked into potential living situations in the Green Bay area

should he be released pending trial

       The person's length     of residence in the community: Bebris has resided in
Wisconsin for twenty-three years.

       The person's   comtnunity ties: Bebris is tied to the community through both friends

and family. Bebris has many good friends and in-laws that live in the Milwaukee area

                                              5


       Case 1:19-cr-00002-WCG Filed 09/19/19 Page 5 of 13 Document 37
       The person's past conduct: Bebris has no history of undesirable behavior patterns.

       The person's history relating     to drug or alcohol abuse: Bebris has no history

relating to drug or alcohol abuse

       The person's   ciminal history:   Bebris has no criminal history.

       The person's record concerning appearance         at court proceedings:      Bebris is

currently in custody and therefore has attended each and every court appearance for

which he was produced.

       13.    Finally, Bebris can meet the burden of production to rebut the statutory

presumption of detention. The government has confiscated Bebris's passport, and thus

Bebris is not a flight   risk. Additionally, the government has not alleged that Bebris
committed any violent crimes, but rather internet crimes, and therefore he is not   a   danger

to the community. Should this Court still have concerns, there are reasonable conditions

of release (e.g., no unsupervised use of a computer) it may impose upon Bebris

      L5.    For the above-stated reasons, Bebris respectfully requests this Court reopen

the detention hearing and order modification of bail requiring for Bebris's release

pending trial under a signature bond.




                                              6


       Case 1:19-cr-00002-WCG Filed 09/19/19 Page 6 of 13 Document 37
       Dated this      lilbay    of Septe mber, 2019




                                                       RIANNA   J.


Su             and sworn to before me
               of          ,2019.


 otary                    of Wisconsin
My commission:      iq lr?<iAatrrt ra +,
                       ax zotl-os-oa




t
     ',ir:gP       *

     0r tVlS




                                                  7


       Case 1:19-cr-00002-WCG Filed 09/19/19 Page 7 of 13 Document 37
PS3 (12l05-Rev. for PACTS 6/11)                                                          Alexander Paul Bebris I 0757 l:18-00767M-001

           In accordance with Local Rule 57.1, Pretrial Services Reports are made available to Defense Counsel and           the
           Government. The Pretrial Reports are not public record, are not to be reproduced or disclosed to any other party, and
           shall remain confidential as provided in Title 18 U.S.C. $ 3153(c)(1).

                                                   PRETRIAL SERVICES REPORT

 District/Office                                                       Charge(s) (Title, Section, and Description)
 Eastern District of Wisconsin/Green Bay                               Count 1: Title 18 U.S.C. $ 2252A(a)(sXB) -
 Judicial Officer                                                      Possession of Child Pomography
 Honorable James R. Sickel                                             Count 2: Title 18 U.S.C. $ 2252A(a)(2XA) -
 U.S. Maeistrate Judge                                                 Distribution of Child Pornography
 Docket Number (Year      -   Sequence No.   -   Def. No.)
 0757 I:18-00767M-001


                                                             DEFENDANT

 Name                                                                  Employer/School
 Bebris, Alexander Paul                                                Primus Security (Self-employed)
 Other Names on Charging Document

 Address                                                               Employer/School Address
 IT32DublinTrial#37                                                    IT32DublinTrial#37
 Neenah, WI54956                                                       Neenah, WI54956

 At Address Since                 Time in Community of Residence       Monthly Income                   Time with Employer/School
 0210U2018                                                             $2,200.00                         14 months



INTRODUCTION:

The defendant appeared on December 26,2018 before Magistrate Judge James. R. Sickel for an initial
appearance and arraignment. He was ordered detained and a detention hearing was scheduled for
January 2, 2019. The defendant was interviewed on Decemb er 26,2018 in the U.S Marshal's lockup in Green
Bay.

DEFENDANT HISTORY / RESIDENCE / FAMILY TIES:

Alexander Paul Bebris was bom on January 15,1969 in Boston, Massachusetts, to George and Julia Bebris (nee
Flaherty). The defendant's father passed away from a stroke in January 2010 and had a lengthy career as an
industrial salesman. The defendant and his mother had a falling out over his birthday in 2016 and he has not
spoken to or seen her since that time. He advised being uncertain where she is currently living.

The defendant has two sisters and one brother, all of whom reside in New Hampshire and Massachusetts,
respectively. The defendant advised being somewhat close with his brother but not at all close with his sisters
and has not spoken to them in several years.

Mr. Bebris married Carrie Bebris (nee Morris) on May 19, 1990 in Milwaukee, Wisconsin. Two children were
born to this relationship: Katherine Bebris (Age: 20) and James Bebris (Age: 16). Both children reside with
their mother in Dayton, Ohio. Katherine attends Purdue University and is set to graduate within the next year

                                                                                                                         EXHIBIT
Page   1                                                                                                             b
                                                                                                                     o
                    Case L:19-cr-00002-WCG-DEJ
                    Case 1:19-cr-00002-WCG FiledFiled t2l27lt8
                                                 09/19/19  PagePage  L of Document
                                                                8 of 13            o
                                                                             Docu 37
                                                                                   a               6
PS3 (12l05-Rev. for PACTS   6/11)                                           Alexander Paul Bebris / 0757 l:18-00767M-001

with her bachelor's degree in Mechanical Engineering while James is a junior and attends Centerville High
School. The defendant indicated he believes his wife plans on divorcing him due to the underlying charges.

Mr. Bebris reported he has lived at the above noted address in Neenah since February 2018. He relocated to
Northeast Wisconsin in Novemb er 2017 after he retired from a thirty-year career in law enforcement and started
up a private security business. He noted he wanted to get everything settled with the business before he had his
wife and children move to Wisconsin. Prior to this move, he resided at 4I0 Marylhurst Drive, Dayton, OH with
his wife and children.

The defendant earned his bachelor's degree in Political Science at Marquette University in 1991 and completed some
graduate level coursework through Marquette and Gonzaga Universities in Public Administration.

Mr. Bebris does possess a U.S. passport and last traveled to Ireland in April 2016, for a job interview for the Garda
Sioch6na. The Garda is the national police force for the Republic of Ireland and he was interviewing for an advisor
position there. The defendant has also visited the United Kingdom and Ireland on two other occasions. He further
traveled to Lafvia approximately ten years ago and noted his father was from there.

Mr. Bebris has never served in the military and is not fluent in any other languages outside of English.

The information in the report as it pertains to social history, employnent, health, and substance abuse verified by the
defendant's wife, Carrie Bebris. The defendant stated if he were to be released, he would return to his address in
Neenah.

EMPLOYMENT HISTORY / FINANCIAL RESOURCES:

Then defendant advised having a thirty-year career in law enforcement and retired from service in20l7.
Between 1988 and 2017, the defendant was employed with the Marquette University Public Safety Department,
Menasha Police Department, St. Charles Minnesota Police Department, Adams County Sheriff s Office and the
City of Oakwood Ohio Police Department. He held the title of university service officer, patrol officer, chief of
police and police/fire chief during that span. He advised earning anyr,vhere between $50,000.00 and
$115,000.00 per year.

After he retired from service in2017, the defendant started up a security business and founded Primus Security.
He has two accounts through Staples in Beloit and Sephora in Madison. He advised being uncertain if he still
retains these accounts since he has had no correspondence with the respective businesses since he was taken
into custody on t2ll9l18. He related the business ebbs and flows, and he could pick up or lose an account very
easily, thus his monthly income fluctuates greatly. He further reported being behind on his invoices and has
approximately $13,000.00 to be billed.

Between 2005 and 2006, the defendant also advised teaching some criminal justice curriculum at Sanford
Brown College in Milwaukee.




Page 2
               Case 1:19-cr-00002-WCG-DEJ
               Case 1:19-cr-00002-WCG FiledFiled t2l27lt|
                                            09/19/19 PagePage
                                                          9 of 13
                                                               2 o'f Document 37 7
                                                                        Document      6
PS3 (12l05-Rev, for PACTS 6/l   l)                                          Alexander Paul Bebris I 0757 1:18-00767M-001

Finances:

The defendant reported the following assets, liabilities, monthly income and expenses

          Assets                      Amount                          Liabilities                     Amount
 Personal Checking                             $350.00    Mortgage                                          $170,000.00
 Account (PNC Bank)
 Personal Savings Account                      $s00.00    Credit Card (Citibank)                             $10,000.00
 (Chase Bank)
 Personal Checking                             $s00.00    Credit Card (Capital One)                            $3,000.00
 Account (Chase Bank)
 Land (410 Marylhurst                      $223,t 10.00   Credit Card (Chase)                                  $2,800.00
 Drive, Dayton, OH
 4s4s9)
 Boat (23'Four Winns)                        $6,000.00    Car Loan (2014 Ford                                $18,000,00
                                                          Escape)
 Pension (State OH)                          $5,000.00    Student Loan (Mohela)                                $2.500.00
 Vehicle (2014 Ford                         $12,000.00
 Escape)
 Vehicle (2009 Chevy                         $2,000.00
 Impala)
 Vehicle (1996 Chevy                         $1,000.00
 Suburban)
 Vehicle (2010 Chevy                         $2,500.00
 Aveo)

 Total                                     $2s2.960.00    Total                                             $206.300.00
 Estimated Net Worth: $46,660.00



     Monthly Income                  Amount                     Expenses                              Amount
 Business Income                             $2,200.00    Home/Mortgage                                       $1,200.00
                                                          urilities                                             $ 170.00
                                                          Health Insurance                                      $800.00
                                                          Groceries and Supplies                                $480.00
                                                          Car Payment                                           $308.00
                                                          Cellular Phone                                        $200.00
                                                          Auto Insurance                                        $ 1s0.00
                                                          Medical Expenses                                      $s28.00
                                                          Home/Rent                                           $1,000.00
                                                          Student Loan Payment                                    $s0.00

 Total                                   $2,200,00        Total                                               $4,886.00
 Estimated Monthly Cash Flow: ($2,686.00)




Page 3
               Case 1:19-cr-00002-WCG-DEJ
                    1:19-cr-00002-WCG Filed Filed I2l27lI8
                                            09/19/19  PagePage
                                                           10 of 313of Document
                                                                         Document
                                                                                37 76
PS3 (12l05-Rev. for PACTS   6/11)                                          Alexander Paul Bebris   I   0757 1:18-00767M-001

Your honor appointed federal public defender Tom Phillip to represent Mr. Bebris at his initial appearance.
Moving forward the expectation was the defendant would retain private counsel at his expense based upon the
assets he reported. Mr. Bebris indicated he plans on retaining Kevin Musolf as his legal counsel. Attorney Tom
Phillip indicated he would be available for the detention hearing if the defendant had not yet retained private
counsel.

HEALTH:

Physical Health:

The defendant was admitted to ThedaCare Medical Center in Neenah on lll2llIS and was diagnosed with right
and left pulmonary embolisms. He stated he is on blood thinners to treat this condition and was advised by his
physicians the condition should correct itself over time and dissolve altogether.

Mr. Bebris indicated he had his gall bladder removed in2012 and denied any other physical health conditions or
concerns and further denied any other hospitalizations.

Mental Health:

Mr. Bebris stated he has never met with a clinician for any mental health related needs but indicated due to his
arrest and the underlying charges in the matter he had some suicidal ideations during his time in the Winnebago
County jail. The defendant reported meeting with a mental health professional daily during his time in custody
but denies having any present thoughts of harming himself or others. Mr. Bebris advised having two pistols and
an AR 15 rifle but was informed his wife had a relative remove them from his apartment in fear he would use
them to harm himself if he were released on bond. Mr. Bebris also denied any gambling history.

Substance Abuse:

Mr. Bebris stated he first tried alcohol at age 14 and last used alcohol on l2l16118 when he watched the Packers
game. He indicated he typically consumes between two and three drinks per week and gravitates towards the
craft beer scene but also enjoys a Jameson or Jack and coke. He related it is rare if he drinks to intoxication and
denies alcohol has ever been problematic in his life.

Mr. Bebris denied any other substance abuse history and further denied any prior AODA treatment or
programming. Due to the defendant's custody status a drug screen was not administered.

PRIOR RECORD:

A criminal record check conducted through the National Crime lnformation Center (NCIC), state, and local
records revealed the following arrest history.

 Date of
 Arrest             Agencv                           Charge                          Disposition

 r2lt9/2018         Winnebago County Sheriffs        Possession of Child             Not prosecuted
 (Age 49)           Office, Oshkosh, WI              Pornography

 The above noted charge is the same conduct outlined in the criminal complaint.




Page 4
                    1:19-cr-00002-WCG-DEJ
               Case 1:19-cr-00002-WCG Filed Filed t2l27lI8
                                            09/19/19       11 of 413of Document
                                                      Page Page          Document
                                                                                37 76
PS3 (12l05-Rev. for PACTS 6/11)                                             Alexander Paul Bebris / 0757 l:18-00767M-001




ASSESSMENT OF NONAPPEARANCE                    :


The defendant poses a risk of nonappearance for the following reasons:

    L    Offense Charged
    2.   Mental Health History

ASSESSMENT OF DANGER:

The defendant poses a risk of danger for the following reasons:

    1.   Nature of Instant Offense
    2.   Mental Health History

RECOMMENDATION:

In consideration for release, Mr. Bebris has several mitigating factors for the Court to consider. He presents no
substance abuse history, no prior record outside of the charges before the Court and displays a strong
employment history and family ties to the Eastern District of Wisconsin. An area of concem however includes
Mr. Bebris having recent suicidal ideations which required some intervention during his incarceration at the
Winnebago County jail. His possession of a valid passport also increases his risk of nonappearance. Pretrial
Services believes the two concerns noted above can be effectively mitigated with conditions. If the defendant is
released he would further be subjected to Adam Walsh conditions and the below recommendation is contingent
on a successful home assessment. Therefore, to reasonably assure the defendant's appearance and the safety          of
the community, Pretrial Services respectfully recommends the defendant be released on a Personal
Recognizance bond with the following conditions:

    1.   The defendant shall report to Pretrial Services as directed.
   2.    The defendant shall refrain from direct or indirect contact with the victim(s), witness(es), or family of
         victim(s) or witness(es).
   3.    The defendant shall not possess any firearm, destructive device, or other dangerous weapon.
   4.    The defendant shall participate in the Location Monitoring Program utilizing radio frequency (RF)
         monitoring; and shall abide by all technology requirements. The defendant shall be restricted to his
         residence at all times except for employment, education, religious services, medical, substance abuse,
         mental health treatment, attomey visits, court appearances, court ordered obligations, or other activities
         as approved by the officer (Home Detention). The defendant shall follow all program rules and pay all
         or part of the costs of participation in the location monitoring program as directed by the Court and/or
         supervising officer.
   5.    The defendant shall surrender passport to the Clerk of Court.
   6.    Travel is restricted to the Eastern District of Wisconsin.
   7.    The defendant shall not possess or use a computer with access to any on-line computer service at any
         location (including employrnent) without the prior approval of the pretrial services officer.




Page 5
                Case 1:19-cr-00002-WCG-DEJ
                     1:19-cr-00002-WCG Filed Filed I2l27lI8
                                             09/19/19  PagePage
                                                            12 of513
                                                                   of Document
                                                                        Document
                                                                               37 7 6
PS3 (12l05-Rev. for PACTS 6/11)                                        Alexander Paul Bebris I 0757 l:18-00767M-001


    8. Submit to a mental health evaluation for determining whether mental health treatment is necessary
    9. No unsupervised contact with any minor under the age of 18.
 Pretrial Services Officer                                          Date                    Time
 si Robert A. Herman                                                t2127120t8              1   1:00   AM
 Robert A. Herman
 U. S. Probation Officer
 Reviewed By
 s/ Jesse R. Sorkness
 Jesse R. Sorkness
 Supervising U.S. Probation Officer




Page 6
                 Case 1:19-cr-00002-WCG-DEJ
                      1:19-cr-00002-WCG Filed Filed t2l27lL9
                                              09/19/19   PagePage
                                                             13 of 613         6
                                                                          Document
                                                                     of Document 37 7
